Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending for examination. Claims 1, 7, and 13 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 12/17/2020. As directed by the amendment, claims 1, 7, and 13 are amended.
 
Response to Arguments
Applicant's arguments, regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "sensing module", "comparison module", and "report generation module" in claims 1, 7, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al.("Early detection and classification of pathogenic fungal disease in post-harvest ..

Regarding Claim 1
Pan discloses: A processor implemented method ([Section 2.3]), comprising: 
receiving, by an electronic sensing system (100), a olfactory product (302) ([Abstract and Introduction] “The volatile compounds emitted by the fruits were analysed by an electronic nose.” Examiner interprets the electronic nose as an electronic sensing system and fruits as olfactory product.); 
detecting and extracting, using a sensing module (202) of the electronic sensing system (100), one or more smell characteristics of the olfactory product by identifying a headspace of the olfactory product (304) ([Introduction] “The electronic nose (E-nose) comprises several electronic gas sensors, which have sensitivity and selectivity to volatile compounds present in the sample headspace of food products.” Examiner interprets the electronic nose as detecting characteristics of strawberries (i.e. an olfactory product).); 
performing, by using a comparison module (204), a comparison of the one or more extracted smell characteristics of the olfactory product with smell characteristics associated with a historic training data stored in a database (306) ([Section 3.6-3.7] There were 240 samples used for training and testingset, of which 180 samples, including 45 samples for each group, were chosen as the training set to establish a MLPNN model and the rest of the 60s samples were used as a test set to evaluate the model developed.”), and 
generating based on the comparison, by one or more neural network models ([Section 3.6-3.7] “In this study, MLP neural network (MLPNN) was employed to classify the different fungal diseases. The response signals of selected sensors of S1, S3, S6, S8 and S10 at 30 s on day 2 were treated as the input vector, while the type of strawberry fruit infection was considered as the output vector.”), a report for the olfactory product comprising at least one of type of the olfactory product ([Section 2.1] “Hongyan strawberries” Examiner interprets strawberries as a type), name of the olfactory product ([Section 2.1] “Hongyan strawberries” Examiner interprets Hongyan as a name.), a status of the olfactory product ([Section 3.4.2. Classification of infected fungi type]), an age of the olfactory product ([Fig 2-3] Examiner interprets the days after harvest as an age.), and a decaying index (308) ([Section 2.4-3.2 and Fig 2-3] “The decay index was computed”), 
Pan does not explicitly disclose: report generation.
However, Kurup discloses in the same field of endeavor: report generation ([Para 0026] “the received odors are processed using the neural network which, in a preferred embodiment, is an artificial neural network (per step 16) and one or more results are generated. The results provide identification of odorants based on received odors, or vapors (per step 18). These results are provided to an operator in substantially real-time (per step 20).” Examiner interprets the presented results as generating a report.)
(Para 0026, Kurup).
Pan in view of Kurup does not explicitly disclose: wherein the database is dynamically updated with attributes associated with the one or more smell characteristics of the olfactory product; wherein the report is generated based on a minimum distance between the one or more extracted smell characteristics of the olfactory product and the smell characteristics associated with the historic training data stored in the database;
However, Sobel discloses in the same field of endeavor: wherein the database is dynamically updated with attributes associated with the one or more smell characteristics of the olfactory product ([Para 0077] “When a z-score of the average is calculated, the z-score is optionally and preferably in relation to a database of other odorant mixtures. The database is optionally and preferably a synthetic database as further detailed hereinabove. The database can be stored on a computer readable medium. Alternatively, the method according to some embodiments of the present invention can generate the database.”); wherein the report is generated based on a minimum distance between the one or more extracted smell characteristics of the olfactory product and the smell characteristics associated with the historic traininq data stored in the database ([Para 0015-0016 and Fig 9] “According to some embodiments of the invention each characteristic distance is defined as a minimum distance between a vector corresponding to odorant components in the mixture and a vector corresponding to an odorant component in the group of M odorant components but not in the mixture. According to some embodiments of the invention the z-score is calculated with respect to a synthetic database which comprises a plurality of entries, each corresponding to a database odorant mixture defined as being producible from a plurality of odorant components selected from the group of M odorant components.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Pan with Kurup and Sobel. Doing so can characterizing an odorant mixture using its olfactory signature (Col 1 line 21, Sobel).

Regarding Claim 7
Pan discloses: An electronic sensing system comprising: one or more processors (104) ([Section 2.3]); and one or more internal data storage devices (102) operatively coupled to the one or more processors (104) for storing instructions configured for execution by the one or more processors (104), the instructions being comprised in: a sensing module (202) that is configured to receive an olfactory product t ([Abstract and Introduction] “The volatile compounds emitted by the fruits were analysed by an electronic nose.” Examiner interprets the electronic nose as an electronic sensing system and fruits as olfactory product.), and detect and extract one or more smell characteristics of the olfactory product by identifying a headspace of the olfactory product ([Introduction] “The electronic nose (E-nose) comprises several electronic gas sensors, which have sensitivity and selectivity to volatile compounds present in the sample headspace of food products.” Examiner interprets the electronic nose as detecting characteristics of strawberries (i.e. an olfactory product).); a ([Section 3.6-3.7] “The difference in volatile compounds and relative content between healthy and infected strawberry fruits was usually the reason for the discrimination of decay as well as the infection type of pathogenic fungi by E-nose with the selected sensors…There were 240 samples used for training and testing set, of which 180 samples, including 45 samples for each group, were chosen as the training set to establish a MLPNN model and the rest of the 60 samples were used as a test set to evaluate the model developed.”), wherein the database is dynamically updated with attributes associated with the one or more smell characteristics of the olfactory product; configured to generate, based on the comparison, using the one or more neural network models ([Section 3.6-3.7] “In this study, MLP neural network (MLPNN) was employed to classify the different fungal diseases. The response signals of selected sensors of S1, S3, S6, S8 and S10 at 30 s on day 2 were treated as the input vector, while the type of strawberry fruit infection was considered as the output vector.”), a report for the olfactory product comprising at least one of type of the olfactory product ([Section 2.1] “Hongyan strawberries” Examiner interprets strawberries as a type), name of the olfactory product ([Section 2.1] “Hongyan strawberries” Examiner interprets Hongyan as a name.), a status of the olfactory product ([Section 3.4.2. Classification of infected fungi type]), an age of the olfactory product ([Fig 2-3] Examiner interprets the days after harvest as an age.), and a decaying index ([Section 2.4-3.2 and Fig 2-3] “The decay index was computed”), wherein the report is generated based on a minimum distance between the one or more extracted smell characteristics of the olfactory product and the smell characteristics associated with the historic training data stored in the database.
Pan does not explicitly disclose: report generation.
However, Kurup discloses in the same field of endeavor: report generation ([Para 0026] “the received odors are processed using the neural network which, in a preferred embodiment, is an artificial neural network (per step 16) and one or more results are generated. The results provide identification of odorants based on received odors, or vapors (per step 18). These results are provided to an operator in substantially real-time (per step 20).” Examiner interprets the presented results as generating a report.)
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Pan with Kurup. Doing so can present results to an operator (Para 0026, Kurup).
Pan in view of Kurup does not explicitly disclose: wherein the database is dynamically updated with attributes associated with the one or more smell characteristics of the olfactory product; wherein the report is generated based on a minimum distance between the one or more extracted smell characteristics of the olfactory product and the smell characteristics associated with the historic training data stored in the database;
However, Sobel discloses in the same field of endeavor: wherein the database is dynamically updated with attributes associated with the one or more smell characteristics of the olfactory product ([Para 0077] “When a z-score of the average is calculated, the z-score is optionally and preferably in relation to a database of other odorant mixtures. The database is optionally and preferably a synthetic database as further detailed hereinabove. The database can be stored on a computer readable medium. Alternatively, the method according to some embodiments of the present invention can generate the database.”); wherein the report is generated based on a minimum distance between the one or more extracted smell characteristics of the olfactory product and the smell characteristics associated with the historic training data stored in the database ([Para 0015-0016 and Fig 9] “According to some embodiments of the invention each characteristic distance is defined as a minimum distance between a vector corresponding to odorant components in the mixture and a vector corresponding to an odorant component in the group of M odorant components but not in the mixture. According to some embodiments of the invention the z-score is calculated with respect to a synthetic database which comprises a plurality of entries, each corresponding to a database odorant mixture defined as being producible from a plurality of odorant components selected from the group of M odorant components.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Pan with Kurup and Sobel. Doing so can characterizing an odorant mixture using its olfactory signature (Col 1 line 21, Sobel).


Regarding Claim 13
([Abstract and Introduction] “The volatile compounds emitted by the fruits were analysed by an electronic nose.” Examiner interprets the electronic nose as an electronic sensing system and fruits as olfactory product.); detecting and extracting, one or more smell characteristics of the olfactory product by identifying a headspace of the olfactory product ([Introduction] “The electronic nose (E-nose) comprises several electronic gas sensors, which have sensitivity and selectivity to volatile compounds present in the sample headspace of food products.” Examiner interprets the electronic nose as detecting characteristics of strawberries (i.e. an olfactory product).); performing, a comparison of the one or more extracted smell characteristics of the olfactory product with smell characteristics associated with a historic training data stored in a database ([Section 3.6-3.7] “The difference in volatile compounds and relative content between healthy and infected strawberry fruits was usually the reason for the discrimination of decay as well as the infection type of pathogenic fungi by E-nose with the selected sensors…There were 240 samples used for training and testing set, of which 180 samples, including 45 samples for each group, were chosen as the training set to establish a MLPNN model and the rest of the 60 samples were used as a test set to evaluate the model developed.”); and based on the comparison, by one or more neural network models [Section 3.6-3.7] “In this study, MLP neural network (MLPNN) was employed to classify the different fungal diseases. The response signals of selected sensors of S1, S3, S6, S8 and S10 at 30 s on day 2 were treated as the input vector, while the type of strawberry fruit infection was considered as the output vector.”), a report for the olfactory product comprising at least one of type of the olfactory product ([Section 2.1] “Hongyan strawberries” Examiner interprets strawberries as a type), name of the olfactory product ([Section 2.1] “Hongyan strawberries” Examiner interprets Hongyan as a name.), a status of the olfactory product ([Section 3.4.2. Classification of infected fungi type]), an age of the olfactory product ([Fig 2-3] Examiner interprets the days after harvest as an age.), and a decaying index ([Section 2.4-3.2 and Fig 2-3] “The decay index was computed”).
Pan does not explicitly disclose: report generation.
However, Kurup discloses in the same field of endeavor: report generation ([Para 0026] “the received odors are processed using the neural network which, in a preferred embodiment, is an artificial neural network (per step 16) and one or more results are generated. The results provide identification of odorants based on received odors, or vapors (per step 18). These results are provided to an operator in substantially real-time (per step 20).” Examiner interprets the presented results as generating a report.)
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Pan with Kurup. Doing so can present results to an operator (Para 0026, Kurup).
Pan in view of Kurup does not explicitly disclose: wherein the database is dynamically updated with attributes associated with the one or more smell characteristics of the olfactory product; wherein the report is generated based on a minimum distance between the one or more extracted smell characteristics of the olfactory product and the smell characteristics associated with the historic training data stored in the database;
However, Sobel discloses in the same field of endeavor: wherein the database is dynamically updated with attributes associated with the one or more smell characteristics of the olfactory product ([Para 0077] “When a z-score of the average is calculated, the z-score is optionally and preferably in relation to a database of other odorant mixtures. The database is optionally and preferably a synthetic database as further detailed hereinabove. The database can be stored on a computer readable medium. Alternatively, the method according to some embodiments of the present invention can generate the database.”); wherein the report is generated based on a minimum distance between the one or more extracted smell characteristics of the olfactory product and the smell characteristics associated with the historic training data stored in the database ([Para 0015-0016 and Fig 9] “According to some embodiments of the invention each characteristic distance is defined as a minimum distance between a vector corresponding to odorant components in the mixture and a vector corresponding to an odorant component in the group of M odorant components but not in the mixture. According to some embodiments of the invention the z-score is calculated with respect to a synthetic database which comprises a plurality of entries, each corresponding to a database odorant mixture defined as being producible from a plurality of odorant components selected from the group of M odorant components.”).
(Col 1 line 21, Sobel).

Regarding Claim 2
Pan in view of Kurup and Sobel discloses: The processor implemented method of claim 1, wherein the step of performing a comparison of the one or more extracted smell characteristics of the olfactory product with smell characteristics associated with a historic training data stored in a database comprises: 
analyzing the extracted smell characteristics of the olfactory product to obtain a set of normalized values and intensity values ([Section 2.3-2.6], Pan “The sensor response was acquired by the G/G0 ratio, where G0 and G stand for the conductance of the metal oxide sensor combined with clean air and the sample” Examiner interprets the ratio describing sensor conductivity in clean air (i.e. normalized value) and the sample gas (i.e. intensity value).); 
performing a comparison of the set of normalized values and the intensity values with values associated with the historic training data stored in the database ([Section 3.6-3.7], Pan “The network topology was designed as 5-7-1. There were 240 samples used for training and testing set, of which 180 samples, including 45 samples for each group, were chosen as the training set to establish a MLPNN model and the rest of the 60 samples were used as a test set to evaluate the model developed.”); and  
([Section 3.7], Pan “Based on the above results we can conclude that the volatile gases in strawberry fruits would be directly related to the type of pathogenic microorganism infecting the fruit. Therefore, the response signals of E-nose sensors may potentially be used to discriminate the type of fungal infection in strawberry fruits.” Examiner interprets the response signal being determine by a trained neural network model which discloses decay and infection type.).

Regarding Claim 3
Pan in view of Kurup and Sobel discloses: The processor implemented method of claim 1, further comprising classifying, using a classification module (208), the olfactory product into one or more categories based on at least one of the generated report and the historic training data ([Section 3.7], Pan “MLP neural network (MLPNN) was employed to classify the different fungal diseases.”).

Regarding Claim 4
Pan in view of Kurup and Sobel discloses: The processor implemented method of claim 1, wherein the step of receiving an olfactory product is preceded by: 
training the electronic sensing system based on the historic training data comprising: receiving one or more olfactory products ([Section 2.1], Pan “The experimental samples were intact Hongyan strawberries, hand harvested in the Nanjing central bar strawberry garden of China in April 2012.”); 
extracting one or more smell characteristics of the one or more olfactory products ([Section 2.3], Pan “Volatiles from the three inoculation treatments and the control sample were acquired by a portable E-nose (PEN 3, Win Muster Air-sense Analytics Inc., Germany). An E-nose system consists of a sampling unit, a detector with an array of 10 different metal oxide sensors and pattern recognition software (Win Muster v.1.6) for data recording and analysis.”); 
generating one or more reports pertaining to the one or more olfactory products ([Table 1-2, Fig 1-3, Section 2.6-4]); and classifying the one or more olfactory products into one or more categories ([Section 3.4.2. Classification of infected fungi type], Pan).

Regarding Claim 5
Pan in view of Kurup and Sobel discloses: The processor implemented method of claim 1, wherein the status of the olfactory product comprises at least one of consumable, and non-consumable ([Section 3.4.2. Classification of infected fungi type], Pan. Examiner interprets the non-infected strawberries as consumable and the infected ones as non-consumable).

Regarding Claim 6
Pan in view of Kurup and Sobel discloses: The processor implemented method of claim 1, further comprising: determining at least one of freshness characteristic and ([Section 2.4 and Fig 2], Pan “The decay index was computed”).

Regarding Claim 8 
(CLAIM 8 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS A NON-TRANSITORY MACHINE READABLE INFORMATION STORAGE MEDIUMS CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 9
(CLAIM 9 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A NON-TRANSITORY MACHINE READABLE INFORMATION STORAGE MEDIUMS CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 10
(CLAIM 10 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A NON-TRANSITORY MACHINE READABLE INFORMATION STORAGE MEDIUMS CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 11
(CLAIM 11 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A NON-TRANSITORY MACHINE READABLE INFORMATION STORAGE MEDIUMS CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 12
(CLAIM 12 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A NON-TRANSITORY MACHINE READABLE INFORMATION STORAGE MEDIUMS CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121